Title: To George Washington from Miles King, 19 July 1789
From: King, Miles
To: Washington, George



Respected Sir
Virginia Hampton 19th July 1789

I once had the Honour of receiving a letter from you, recommending to me a Lieutent of Count De Grass’s also to my Care all his Sick Saylors, which Charge I Executed & have now in my

Possession a letter from the Count giving me his particular thanks for my Care of his Men, I now Sir take the Liberty to Address you on the Subject of the Appointment of Gentlemen to Offices which I know they would do Honour to the Appointmt I have been long acquainted with the Custom House Business and the Gentlemen I take the Liberty to recommend I know them Well and will Mention them in order, Mr Jacob Wray who you are Acquainted With is the oldest Naval officer or the first Appointed since the Revolution, that Gentleman I have been Acquainted with for thirty Years I can say he is a Worthy Caracter & I hope he will be Continued in office or be Appointed to something better I know all the Naval officers in the State & I think him equal to any, Comr Richd Taylor who Commands the State Boats would be glad to be Continued in that line, should it be thought Right to Continue Boats if they Should not be Continued, he would be glad to be Appointd Naval officer or Collector on Rappahannock River, this Gentleman ⟨mutilated⟩ to be a good Man and Officer, he Enterd Early in the War and Served with Much Creditt, he gott Much Wounded in an Action off the Cape of Virginia in 1781. and was Near loosing his life Mr William Graves who will deliver this is also a very Active officer I myself recommend’d him to the Governor & Council of our State who Appointed him a Searcher for Norfolk where he has Continued to do his duty as a good officer this Gentleman I have been long Acquited with and I hope he will be Continued in Office, he will make an Excellent Surveyor, Mr William Armistead Bayly a Gentleman who lives in Norfolk and a Gentleman who was very Active in the War Would Make a good Surveyor, I hope Sir you will pardon me for Making so free as to Recommend these Gentlemen I know them all Well and I believe have not been forwd in Offering these Services expecting they would be Continued in office, I have allways been ready to give my poor Services to my Country from the begining of the War to the Present day I have had offers of places but always Refusd and really Want for no place Under Goverment but will do my duty as a good Citizen without fee or reward, and will only ask the Liberty to give my Opinion Who ought to be appointed in the Circle of my Acquaintance, if any favours Can be Conferd on these Worthy

Men it will be Most thankfully Acknowledged by your Most Obedt and Very Humble servt

Miles King

